                               2:20-cv-02257-CSB-EIL # 1                       Page 1 of 7
                                                                                                                              E-FILED
                                                                                     Monday, 14 September, 2020 11:57:56 AM
                                                                                                 Clerk, U.S. District Court, ILCD

                              UNITED ST ATES DISTRICT COURT
                                     for the Central District of Illinois




                                                                Case No.    10-ev-J.J.s-7F ILE D
                                                                                                           SEP 1 1 2020
                                                                                                    CLERK OF THE COURT
                                                                                                     U.S. DISTRICT COURT
                                                                                                 CENTRAL DISTRICT OF ILLINOIS
                              PRO SE CIVIL RIGHTS COMPLAINT
                                                    (Non-Prisoner)

  I.        JURISDICTION
            Subject matter juri sdiction is invoked under 28 U.S.C. § 1331, 28 U.S.C. § I 343(a)(3), and/or
            42 U.S .C . § 1983 . Li st any additional bases for federal subject matter jurisdiction here:




II.    PARTIES

       Plaintiff:
       A.        Plaintiff,    a   ci ti zen      of   .J=- \_L\ f\,Q\ ':)                (state),   who     resides     at

        \j<57                 \"J.             LZ0~0\~ f\-J~. \ bbJ                                        al leges    that

       hi s/her civil rights were violated by the individual(s) named below .



       Defendant #1:


       B.




                                               (c) (Employer· s Name a nd Address)




                                                                  1
                      2:20-cv-02257-CSB-EIL # 1                  Page 2 of 7




             1   ck one ofthefol/owing:
         •  j1is defendant personally participated in causing my injury, and l want money


        0y(¼'btW r~o-l
         ~ amages.   B1iefly describe how this defendant participated:

                                             V\.    t; CT'       s0I O - pt'o½;v 6[\'., C_~
       ~ ~til -\-D f CO¼C-\:                                     ()\_CM0-\-wl'          ~
       (.o0~b -N .\-ttr' c,..J                           v, 1/b\ 0-A--\ <:i
         • The policy or custom of this official's government agency violates my rights, and I
         seek injunctive relief (to stop or require someone to something). Briefly describe this
         policy or custom:




Defendant #2:        0,\~~ \ {jurvo.,p k-,S    c-

C.      Defend~'lir'Q                          ~~                              isemployedasa
 ~ \\ ~                 Q   ~ d Defendant)


with   \j    y \)            '--1   C)(~ositSi'.le)      u \ nQ_ vf ~:LL \o l80d
                             (c) (Employer·s Name and Address)


        Check one of the following:

       ~1is defendant personally participated in causing my injury, and I want money

     _ ~~efl\~~;e~e~~;c;~ef~~Q_ ~~Uf<lS
        -\() k(-\~'ot; \)\_o,.Af\~~-                                                           ..
         ~ , \e,ci 1n ~ai~ r\o.;'1.--\-tCf ¼off\ \flO\cJ--mn of '\
             c:~
             "?( ~D)'D~ (0~'lr--,-\-'S ( s(?o Ii ta tf(Jf' of-- .ILV,O<>ll"')
     - l\~-\~S-tW Vo\tc<L r-2..for+-:i
        • The policy or custom of this official's government agency violates my rights, and I
        seek injunctive relief (to stop or require someone to something). Briefly describe this
        policy or custom:



                                                     2
                     2:20-cv-02257-CSB-EIL # 1               Page 3 of 7




Defendant #3:       n   ( \               ~
     Defendant
            \ rl       Ou~
                    he • \     0 _~
                                    ~ f T h i r d Defendant)
                                                                            is employed as a



with     \)                    l\   ()C)b)@;ti:n/T\(\ \'\_~            0r 'o~ I~ \o.~ ~() c:)
                                  (c)) (Employcr·s Name and Address)




       Check one ofthefollmving:

       M1is defendant personally participated in causing my injury, and I want money
       ful~ges. Briefly des,cribe how this defendant pa1ticipated:   \

           Go~Y-CA ~ ~ci u0 ci v                                                 .J
            T 6 '-0...X'- h Cl c__c,.. \--,~ 19 0 .
                   .:--~ S ~     ·Q__     \)      ~ ~       ()   ~      )
                                                                            .c 'SQ_ r-
                                                                                   0
                                                                                        .
                                                                                    cur\ ·\ -j
                    J 1 ~~
                         \.f


       • The policy or custom of this official ' s government agency violates my rights, and I
       seek injunctive relief (to stop or require someone to something). Briefly describe this
       policy or custom:




Additional Defendant(s) (if any):
E.      Using the outline set fo1th above, identify any additional Defendant(s), usmg
additional pages, if necessary.




                                                 3




                                                                                           ..._____,,..
                                                                                           .
               2:20-cv-02257-CSB-EIL # 1            Page 4 of 7



Ill. PREVIOUS LAWSUITS

A.     Have you begun any ~wsuits in federal cou1i? Yes

       •                        r__
8.     If your answer to " A .. is YES, describe the lawsuit in the space below. If there is
more than one lawsuit, you must describe the additional lawsuits   011   another sheet ofpaper
using the same outline.


       1.     Pa1iies to previous lawsuits:

                      Plaintiff(s):




                      Defendant(s):




      2.      Date of Filing:

      3.      Case Number:

      4.      Jurisdiction/Court:

      5.      Name of Judge:

      6.      Issues Raised:




      7.     Disposition of Case (for example:    Was the case dismissed? Was it
             appealed? ls it still pending?):

      8.     Date of Final Disposition:




                                              4
                   2:20-cv-02257-CSB-EIL # 1                     Page 5 of 7



IV. STATEMENT OF CLAIM

State here, as briefly as possible, when, where, how, and by whom you feel your
constitutional rights were violated. Do not include legal arguments or citations. If you
intend to allege several related claims, you must number and set forth ~claim in a
separate paragraph.

1. On    or   about \   I(,\    I/B            (mm,.h.d,y.ycac). at   approximately
ja.m. ~.m. , plaintiff was present in the municipality (or unincorporated area of)
                                                                                         \\ - ],


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , in the County of
__...._\.,__1~h~~V\.}{V\---=-------f--"--i\2r-t,....;_\_~_....,O~------~' in the State of Illinois, at

where defendant(s) violated plaintiff's ci vi I rights as fol lows          (check each box tlwt applies):

         arrested or seized plaintiff without probable cause to believe that plaintiff had
         committed, was conm1itting or was about to commit a crime;
D        searched plaintiff or his property without a warrant and without reasonable cause;
D        used excessive force upon plaintiff;
         failed to intervene to protect plaintiff from violation of his/her civil rights by one or
         more other defendants;
        failed to provide plaintiff with necessary medical care;




3. The criminal proceedings (check the box that applies):

        are still pending.
        were tenninated in favor of plaintiff in a manner indicating plaintiff was innocent.
        resulted in a finding of guilty on one or more of the charges.
D       other: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                                    5
                                          2:20-cv-02257-CSB-EIL # 1          Page 6 of 7



                      4. Plaintiff further alleges as follows: Describe what happened that you believe supports
                      your claims. To the extent possible, be spec(fic as to your own actions and the actions of
                      each defendant.

·\)<.JJ'~             Q___\~)~ o.. ~Yl<>"tt> Ll0~ 0(?
                      D--r      {10       c,\[~      ~PW\..\ r-, \;-.;,
                                                                                     o~jf
                                                                                  0:.'.':)u':'I o--<:,    \,
                                                                               q's, Y!t.J~ loi1:;1d~~11l.-:J
                                          .     D~i            ~+)                                            2b~9
ml Ou).)~1_P<>St- w 1--1--1'\ht,\ ()           c.l'\ 0 U>fl wiJe cl, -e...>j'..(_,u \ ~ (>....-\;{)~        u ~ U?...,
ov-re_''yt/ ~-t,-\-n"-\               ,       7)'L v~ci~ ~r---±S          _
Pe,tu\ t'\ <>0       \) ") L
                      -\---o
                                ~ ~ ~ 'f\) £u-- :3J Cl)"- r L
                               \ ~ ~l' c-~~Q._. cQ \ o...,, ~ ~ \
                                                                                s:r-         .(
                                                                                                  f r p ve..CL:, <L ")
                                                                                                  r-v 2j




                      5.   Defendant(s) acted knowingly, intentionally, willfully, and maliciously.




                      7.



                                                                  6
                         2:20-cv-02257-CSB-EIL # 1               Page 7 of 7




         V. PRAYER FOR RELIEF

         Plaintiff requests that the Cou1t grant the following relief:

         1. Compensatory Damages in the amount of $_ _ _ _ _ _ _ _ _ to
            compensate for (check all that apply):

                 • bodily haim
                 • emotional hann
                 • pain and suffering
                 • loss of income
                 • loss of enjoyment of life
                 • property damage

        2. Punitive Damages:           ;&es          • No

        3. Such injunctive, declaratory, or other relief as may be appropriate,
           including attorney"s fees and reasonable expenses as authorized by 42
           U.S .C. § 1988 .



          DECLARATION UNDER FEDERAL RULE OF CIVIL PROCEDURE 11

I ce1iify to the best of my knowledge, information , and belief, that this complaint is in full compliance
with Rule l l(a) and l l(b) of the Federal Rules of Civil Procedure. The undersigned also recognizes
that failure to omplY. with Rule 11 may result in sanctions.




Plaintiffs Name (print clearly or 01pe):~"""L=--'----'---'-_,,_,'--__,__.,_,.__,__,,,'---'---,.---------

Mailing Address: : )    (;7      ~    .
City:   Urb~




                                                      7
